Citation Nr: 0911841	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, to include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  He served in Vietnam.

Service connection for a back disorder was initially denied 
by a decision of the Department of Veterans Affairs (VA) 
agency of original jurisdiction in November 1970.  The 
Veteran was notified of this decision by letter dated that 
same month but did not file an appeal.  This determination is 
final. See 38 C.F.R. § 20.1103 (2008).  The appellant 
attempted to reopen his claim for such in February 2004.  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from an August 2004 rating decision of the VA 
Regional Office (RO) in Detroit, Michigan that declined to 
reopen the claim of service connection for a back disorder, 
now claimed as degenerative disc disease with scoliosis of 
the lumbosacral spine.

Following resolution of the threshold issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a back disorder, the appeal will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1970, 
the RO denied service connection for a low back disorder, to 
include on the basis of aggravation, and the Veteran did not 
appeal.  

2.  Evidence received subsequent to the November 1970 RO 
decision, when considered by itself or with previous evidence 
of record, relates to an unestablished fact necessary to 
support the claim of entitlement to service connection for a 
low back disorder.


CONCLUSION OF LAW

1.  The RO's November 1970 decision that denied the claim of 
service connection for a back disorder is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence received subsequent to the RO's November 
1970 decision is new and material and the appellant's claim 
of entitlement to service connection for a low back disorder 
is reopened. 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claim to reopen entitlement to service connection 
for a back disorder, the Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision with respect to the threshold 
issue of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a back disorder, further assistance is unnecessary to aid the 
appellant in substantiating this aspect of the appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306 (2008). Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual Background and Legal Analysis

As noted previously, the record reflects that the RO denied 
entitlement to service connection for a back disorder by 
rating action in November 1970 and appellant did not appeal.  
That determination is final. See 38 C.F.R. § 20.1103.  The 
Veteran most recently attempted to reopen his claim for such 
in an application received in February 2004.  As the November 
1970 RO decision was the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the appellant's claim of entitlement to 
service connection for a back disorder should be reopened and 
re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 
(1996).  A claim that is the subject of a final decision can 
only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1970 RO 
decision that denied service connection for a back disorder 
included service records showing that the Veteran had pre-
induction evaluations between 1966 and 1967 where it was 
noted that a disqualifying defect consisting of neck and back 
problems was discovered on physical inspection.  In a letter 
dated in January 1967, the appellant's private physician, E. 
J. Prisbee, M.D., wrote that the he had episodes of pain and 
muscle spasm in his neck and back region and recurrent 
headaches as a result of an automobile accident in January 
1966.  It was reported that recent examination revealed that 
all ranges of motion of the cervical and lumbar spine were 
limited approximately minus 15 degrees and produced pain and 
muscle spasm.  Pertinent diagnoses of severe cranial-cervical 
syndrome with muscle spasm, limitation of motion. and lumbar 
sprain were rendered.  The physician opined that although the 
Veteran's condition had improved somewhat, he still 
experienced pain and muscle spasm and was not adaptable for 
military service at that time.  Military personnel 
determined, however, that the appellant was fit and qualified 
for service. 

Additional private clinical records dated in December 1967 
were received from Wayne County General Hospital relating 
that the Veteran had been brought into the emergency room 
after being attacked, receiving multiple blows to the head, 
back and legs with a hammer.  Diagnoses of frontal sinus 
fracture and soft tissue contusions of the back and right leg 
were rendered for which he was hospitalized for one week.  

M.S. Wedgle, D.O., wrote in May 1968 that the Veteran had 
been under doctor's care since December 1967 for lumbosacral 
sprain and strain/whiplash due to an automobile accident in 
November 1967.  It was reported that he was injured again in 
December 1967 sustaining a fracture of the skull over the 
frontal sinus, and that he was involved in another automobile 
accident in March 1968, suffering a fractured nose.  The 
veteran formally entered service in May 1968.

On examination in December 1969 for discharge from active 
duty, the appellant indicated that he had had a back injury 
from a car accident two years before.  The physician's 
summary noted that this existed prior to service.  On 
physical evaluation, the spine and musculoskeletal system 
were evaluated as normal.

Pursuant to the filing of his original claim, the appellant 
was afforded a VA examination in August 1970.  He stated that 
he had low back pain that became "tight" at times, and 
varied between the left and right side.  Examination of the 
back disclosed mild lumbar spasticity with no specific points 
of tenderness.  An X-ray of the lumbar spine was interpreted 
as showing spina bifida of S1 with a slight tilt of the 
lumbar spine to the left.  Normal lordotic curvature as well 
as normal disc spaces were noted.  There was no fracture or 
dislocation.  An assessment of lumbar strain with congenital 
anomaly was rendered in this regard.  

By rating action dated in November 1970, service connection 
for lumbar strain was denied on the basis that the condition 
shown on current examination was no more severe than that 
indicated on induction examination, and that aggravation of 
the preservice back injury was not demonstrated.  

Evidence added to the record following the RO's November 1970 
denial of the claim of service connection for a low back 
disorder consists of VA outpatient clinic records dating from 
a neurology progress note in 2002 showing treatment for a 
history of back pain since the appellant's "teenage years" 
with reported significant worsening over the past 10 years.  
Magnetic Resonance Imaging revealed diffuse degenerative 
changes, predominantly at the L5-S1 level.  It was reported 
that the disc there appeared to be somewhat desiccated and 
degenerated, but without evidence of significant disc 
degeneration.  The Veteran continued to seek treatment for 
low back symptoms.  

A VA spine examination was conducted in June 2004 whereupon 
the examiner diagnosed a history of continued low back pain 
even prior to joining the military.  

Subsequently received was a September 2005 letter from the 
Veteran's treating VA nurse practitioner stating that she had 
reviewed his service treatment records and noted that he was 
involved in an accident two weeks prior to his induction 
examination.  She also stated that "I have also noted the 
numerous times he went to sick call for his back pain and 
returned to duty."  The Veteran's treating provider further 
stated that "I feel there certainly is a fair possibility 
that his military duty could have aggravated his back 
condition."  

The Board finds that the additional information provided by 
the Veteran's treating nurse practitioner, when viewed in the 
context of the record, provides a nexus between the currently 
claimed back disorder and service on the basis of 
aggravation.  This evidence clearly tends to support the 
veteran's claim in a manner not previously demonstrated in 
any of the prior clinical data.  It must therefore be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim of entitlement to service 
connection for a low back disorder is reopened.  This issue 
will be addressed further in a remand below.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder, to include on the basis of aggravation, the claim 
is granted to this extent.


REMAND

As outlined in detail above, the evidence clearly indicates 
that the Veteran was involved in series of accidents prior to 
service and sustained injury to his back.  His private 
physicians reported that he had continuing symptoms affecting 
his low back prior to service entry in May 1968.  
Nonetheless, he was considered fit and qualified to enter 
active duty.  The Veteran now contends that the rigors of 
service caused a permanent increase in severity of 
preexisting low back disability such that service connection 
should be granted on the basis of aggravation.  

The Veteran asserts that he was treated for low back 
complaints during service and that low back symptomatology 
has persisted since that time.  However, the Board observes 
that his service treatment records essentially consist of 
physical examination reports on induction and service 
discharge, as well as private physicians' medical reports 
cited previously.  The VA agency of original jurisdiction 
attempted to retrieve additional service clinical records 
from the National Personnel Records Center in August 1970 and 
a treating facility but was unsuccessful.  No explanation was 
provided as why the records could not be secured.  Therefore, 
contrary to his treating nurse practitioner's reference above 
to"...the numerous times he went to sick call for his back 
pain and returned to duty", there are no service treatment 
records that document these visits.  

The Court of Appeals for Veterans Claims has held that in 
cases where the Veteran's service medical records are 
unavailable through no fault of his own, there is a 
heightened duty to assist the Veteran in the development of 
the case. See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, the RO should once again contact the 
National Personnel Records Center and other appropriate 
records repositories for any clinical data that may have 
become associated with his file since the last request in 
1970.  The appellant should also be requested to provide the 
names and addresses of any and all private physicians from 
whom he received low back treatment between 1969 and 2002.

The record reflects that when the Veteran was examined for 
compensation and pension purposes in June 2004, the examiner 
only provided a cursory statement that there was a 
"history" of continued low back pain prior joining the 
military.  The question as to whether the condition was 
clearly and unmistakably aggravated by active duty was not 
addressed.  It does not appear that the claims folder was 
reviewed at the time.  The opinion provided by his treating 
nurse practitioner in September 2005 appears to be based on a 
factual premise that is not documented in the record so far.  
It is therefore insufficient to support the veteran's 
contentions of a low back disorder aggravated by service.  In 
fact, it appears that both VA examiners based their 
conclusions on the veteran's own reported history.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Under the 
circumstances, the Board is of the opinion that a current 
orthopedic examination for a clarifying opinion is warranted 
in this instance and one will be scheduled.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted 
asked to provide the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, who 
treated him for low back disability 
between 1969 and 2002.  After 
securing the necessary 
authorizations, the RO should 
request copies of all identified 
records and associate them with the 
claims file. 

2.  The RO should take all 
appropriate steps to secure any 
outstanding service medical and 
personnel records or alternative 
records for the Veteran from the 
National Personnel Records Center, 
the VA Records Management Center in 
St. Louis, Missouri, directly from 
the service department, and any 
other appropriate records 
repository.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding 
requesting records from Federal 
facilities.  A letter should be 
sent to the veteran advising him 
specifically of the possible 
sources of information or evidence 
that may be helpful to his claim.  
If no other records are found, a 
determination of such should be 
placed in the claims file.

3.  The appellant should be 
scheduled for an examination by a 
VA orthopedist to determine whether 
he now has a low back disorder 
related to service.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  
The claims file and a copy of this 
remand should be made available to 
the physician designated to examine 
the appellant.  The examiner should 
indicate whether the claims folder 
was reviewed.  A comprehensive 
clinical history should be 
obtained.

Based on a thorough review of the 
evidence of record and physical 
examination, the VA orthopedist 
should prepare a detailed narrative 
report including clinical history 
and thoroughly rationalized 
opinions as to the following:

a) Did the Veteran clearly and 
unmistakably have a pre-existing 
low back disorder at service 
entrance in 1968?

b) If so, whether it is at least as 
likely as not that the Veteran's 
pre-existing low back disability 
clearly and unmistakably 
permanently increased in severity 
during service beyond natural 
progression of the underlying 
disease process?

c) Was any disease or disability 
superimposed on a pre-existing low 
back disorder or congenital process 
during service by trauma or 
otherwise?  

The opinions requested should be 
set forth in detail.

4.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


